Citation Nr: 0721676	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
back joints, to include degenerative joint disease of the 
back.  

2.  Entitlement to service connection for a disability of the 
hip joint, to include degenerative joint disease of the hip.

3.  Entitlement to service connection for a left kidney 
condition.  

4.  Entitlement to service connection for a skin condition. 

5.  Entitlement to a permanent and total rating for non-
service connected pension purposes.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1985 to October 
1988 and from April 1989 to January 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
degenerative joint disease of the back and hip, a left kidney 
condition, and polymorphous light eruption, claimed as skin 
rash, and denied entitlement to a non-service connected 
permanent and total evaluation.  

In his August 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  An August 2005 letter 
informed the veteran that his hearing was scheduled for 
October 2005.  In an August 2005 letter, the veteran 
requested postponement of his hearing.  An October 2006 
letter subsequently informed the veteran that his Travel 
Board hearing was scheduled for November 2006, however, the 
record reflects that he failed to report for that hearing.  
As such, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702(d) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The RO sent the veteran a VCAA notice letter in March 2002 
which informed him of the information and evidence required 
to grant service connection, advised him of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain, and informed him where 
and when to send evidence in support of his claims.  This 
letter also stated that if the veteran was claiming 
entitlement to non-service connected pension benefits, he 
would have to provide medical evidence showing that he was 
permanently and totally disabled.  This letter, however, did 
not indicate the disabilities for which the veteran was 
seeking service connection.  

There is no other VCAA notice letter in the claims file 
addressing the claims of entitlement to service connection 
for degenerative joint disease of the back and hip, a left 
kidney condition, and a skin condition.  Because the March 
2002 VCAA letter did not list the issues on appeal, it may 
not have been adequate to provide VCAA notice.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds 
that the notice deficiency should be remedied on remand.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In providing notice on remand, the RO/AMC 
should ensure that the veteran is provided notice regarding 
disability ratings and effective dates.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

As indicated above, the veteran had service from August 1985 
to October 1988 and from April 1989 to January 1996, however, 
only the service medical records from the second period of 
service have been associated with the claims file.  Service 
medical records from the first period of service are 
potentially pertinent to the claims on appeal.  VA's duty to 
assist requires that an attempt be made to associate these 
records with the claims file.   

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an examination is rather low.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The record includes diagnoses of and treatment for current 
polymorphous light eruption and degenerative joint disease of 
the lumbar spine and hip.  Service medical records include 
treatment for back pain and photodermatitis/solar urticaria.  
In an April 2004 statement, the veteran reported that he 
began to experience itching, swelling, lesions, and crusting 
on his skin during service, and that he still suffered from 
outbreaks of this condition when exposed to sunlight for more 
than two or three hours.  The veteran's statement reports a 
continuity of symptomatology of his skin condition since 
service.  Such report serves to trigger VA's duty to provide 
an examination.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

The RO scheduled the veteran for a VA skin examination at the 
Dorn VA Medical Center (VAMC) in September 2002, however, he 
failed to report.  In an April 2004 statement the veteran 
indicated that he was unable to report for that examination 
because he was incarcerated.  A May 2006 letter informed the 
veteran that he was again being scheduled for a VA 
examination.  The RO also notified the warden of the 
correctional institution that the veteran was being scheduled 
for a VA examination by the VA medical facility of 
jurisdiction.  In a May 2006 letter, the veteran verified 
that he was aware a VA examination had been scheduled for 
June 2006, but requested that his appointment be rescheduled 
as he was incarcerated in the South Carolina Department of 
Correction, which would not transport him for this type of 
examination.  

Because of the veteran's response, in June 2006 a VA examiner 
reviewed the claims file in and opined that he could not 
resolve the issue of whether the veteran's light induced 
dermatitis on active duty was related to treatment subsequent 
to active duty, nor could he resolve the issue of whether the 
veteran's current low back disability was incurred on active 
duty, as the information provided in regard to both issues 
was too scanty.  

The Court has found that it is necessary for VA to tailor its 
assistance in such instances when the veteran is 
incarcerated.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Due to his incarceration, providing an examination 
may require VA to obtain a fee basis examination or to 
arrange for a VA examiner to perform the examination in the 
prison where the veteran is incarcerated.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).   

On review of the record, there is no indication that VA has 
made efforts to reasonably accommodate the veteran by 
arranging for examination at his prison.  On remand, such 
efforts should be made.  

Additionally, in his April 2004 VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) the veteran reported 
treatment from January 1995 to November 2000 at the South 
Carolina Department of Corrections.  The record reflects that 
the veteran remains incarcerated.  While non-VA records of 
treatment from January 1995 to January 1997 have been 
associated with the claims file, there is no indication in 
the record that more recent records of treatment at the 
Department of Corrections have been requested.  As any more 
recent records are pertinent to the claims on appeal, an 
attempt should be made to associate them with the claims 
file.  

The veteran also seeks entitlement to non-service connection 
pension.  As the claims for service connection could affect 
his claim for non-service connected pension, the Board finds 
that the claims are inextricably intertwined and a Board 
decision at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence that is required to substantiate 
his claims of entitlement to service 
connection for degenerative joint disease 
of the back and hip, a left kidney 
condition and a skin condition, and 
entitlement to a permanent and total 
rating for non-service connected pension 
purposes.  This letter should also 
provide notice on the information and 
evidence needed to establish disability 
ratings and effective dates, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to request all 
available service medical records from 
the veteran's first period of service.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific, written, confirmation of that 
fact.  

3.  Request all records of treatment from 
the South Carolina Department of 
Corrections since January 1997.  

4.  This RO is asked to schedule the 
veteran for VA examinations of the back, 
hip and skin.  The examiner is asked to 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether the veteran has current 
disabilities of the back, hip and/or 
skin; and, if so, whether it is at least 
as likely not (50 percent probability or 
more) that any back, hip and/or skin 
disability began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
offer a complete rationale for all 
opinions.  

5.  In the event that the veteran is 
unavailable for examination, document for 
the record all alternative steps 
undertaken in the attempts to schedule 
the veteran for examination.  

6.  After the above development is 
completed, readjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

